Case 3:20-cv-00087-BJD-MCR Document 24 Filed 09/24/20 Page 1 of 6 PageID 93




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

GREGORY BEOWN,

                        Plaintiff,

v.                                                             Case No.: 3:20-cv-87-J-25MCR

CAPTAIN WOOD, et al.,

                  Defendants.
_______________________________/

 DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSE, AND DEMAND FOR JURY
                            TRIAL


         Defendants WOODS, TOMLIN, WATSON, and BAYRON, through undersigned counsel,

hereby file their Answer, Affirmative Defense, and Demand for Jury Trial, in response to the

Plaintiff’s Amended Complaint [Doc. 5] , as follows:


I. Parties

     Admitted for jurisdictional purposes only.

II. Basis for Jurisdiction

     Admitted that Plaintiff alleges jurisdiction pursuant to 42 USC & 1983 and the Eighth

Amendment to the U.S. Constitution. The remaining allegations are denied.

III. Prisoner Status

      Admitted that Plaintiff is a convicted state prisoner.


IV. Statement of Claim

           Facts




                                                   1
Case 3:20-cv-00087-BJD-MCR Document 24 Filed 09/24/20 Page 2 of 6 PageID 94




           1. Admitted that Plaintiff is an inmate within the Florida Department of Corrections;

without knowledge as to the length of his sentence.

           2. Denied.

           3. Denied.

           4. Admitted.

           5. Denied.

           6. Without knowledge.

           7. Denied.

           8. Denied.

           9. Denied.

           10. Denied.

           11. Denied.

           12. Without knowledge.

           13. Denied.

           14. Denied.

           15. Denied.

           16. Without knowledge.

           17. Denied.

           18. Denied.

           19. Defendants reallege their prior answers hereto.

           20. Denied.

           21. Denied.

           22. Denied.



                                                2
Case 3:20-cv-00087-BJD-MCR Document 24 Filed 09/24/20 Page 3 of 6 PageID 95




             23. Denied.

             24. Denied.

             25. Defendants reallege their prior answers hereto.

             26. Denied.

             27. Denied.

             28. Denied.

             29. Defendants reallege their prior answers hereto.

             30. Denied.

             31. Denied.

             32. Denied.;


V. Injuries

       Without knowledge as to Plaintiff’s injuries. Denied that Defendants caused any injuries

to Plaintiff.

VI. Relief

        Denied that Plaintiff is entitled to the relief prayed for, or to any relief whatsoever from

these Defendants.

VII. Exhaustion of Administrative Remedies

         Without knowledge as to whether Plaintiff has exhausted his administrative remedies.

VIII. Previous Lawsuits


         Without knowledge as to Plaintiff’s previous lawsuits.




                                                  3
Case 3:20-cv-00087-BJD-MCR Document 24 Filed 09/24/20 Page 4 of 6 PageID 96




                          AFFIRMATIVE DEFENSE




      Defendants acted reasonably within the discretion of their positions, and the course and

scope of their employment, and did not violate any clearly established statutory or constitutional

right of the Plaintiff of which reasonable persons would have known. Therefore, they are entitled

to qualified immunity from liability for damages, or from suit


                          DEMAND FOR JURY TRIAL


      Defendants demand trial by jury of all issues triable as a matter of right by jury.

                                                                 Respectfully submitted,

                                                                 ASHLEY MOODY
                                                                 ATTORNEY GENERAL


                                                             /s/ Joe Belitzky_______
                                                             Joe Belitzky
                                                             Senior Assistant Attorney General
                                                             Florida Bar No. 0217301
                                                             Office of the Attorney General
                                                             The Capital, PL-01
                                                             Tallahassee, Florida 32399-1050
                                                             Telephone: (850)414-3300
                                                             Facsimile: (850)488-4872
                                                             Joe.Belitzky@myfloridalegal.com



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on Sept. 24, 2020 I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that a true and correct copy of the foregoing was sent

                                                4
Case 3:20-cv-00087-BJD-MCR Document 24 Filed 09/24/20 Page 5 of 6 PageID 97




by U. S. Mail to: Gregory Brown, #J39575, Santa Rosa Correctional Institution, 5850 East Milton

Rd., Milton, FL 32583.

                                                           /s/Joe Belitzky______
                                                           JOE BELITZKY
                                                           Senior Assistant Attorney General




                                              5
Case 3:20-cv-00087-BJD-MCR Document 24 Filed 09/24/20 Page 6 of 6 PageID 98




                                     6
